Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court, dated November 13, 1995 (People v Thorpe, 221 AD2d 491 [1995]), affirming a sentence of the County Court, Orange County, imposed March 5, 1993, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is granted to the extent that the appellant is granted leave to serve and file a brief on the issue of whether the submission of an annotated verdict sheet by the County Court, Orange County, constituted reversible error; and it is further,
Ordered that pursuant to County Law § 722 the following named attorney is assigned as counsel to prosecute the application: Arza Rayches Feldman, 300 Rabro Dr., Hauppauge, N.Y. 11788 and it is further,
Ordered that assigned counsel shall prosecute the application expeditiously in accordance with this Court’s rules (see 22 *618NYCKR 670.1 et seq.) and written directions. Prudenti, P.J., Ritter, Santucci and Krausman, JJ., concur.